                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    JONESBORO DIVISION

MICHAEL CERVANTES                                                                      PLAINTIFF
ADC #601673

v.                                  CASE NO: 3:17-cv-00081 JM

MISSISSIPPI COUNTY
DETENTION CENTER; et al.                                                             DEFENDANTS

                                                ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After

careful consideration, the Court concludes that the Proposed Findings and Partial Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.         Defendants Wilson and Schultz are DISMISSED without prejudice from this cause

of action.

        2.         I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

any Order adopting these recommendations would not be taken in good faith.

        IT IS SO ORDERED this 1st day of March, 2019.


                                                                   ________________________
                                                         UNITED STATES DISTRICT JUDGE
